Notice of Pre-AIA  or AIA  Status
 	The present application 16/384,474, filed on 4/15/2019 or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (First Inventor    to File). 
 	This application is a CON of US Application # 14/257,669 filed on 04/21/2014 is now US PAT 10262030, 14/257,669 has US PRO application # 61/814,586 filed on 04/22/2013

DETAILED ACTION
Claims 1-14 are pending in this application.
Drawings
The Drawings filed on 4/15/2019 are acceptable for examination purpose
Priority
Applicant’s claim for the benefit of a Domestic priority based on US provisional application # 61/814,586 under 35 U.S.C. 119(e)  filed 4/22/2013 is acknowledged.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,4-5,11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, 4-5,11-14 recites, deriving “live data”  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor or for pre-AIA  the inventor(s) at the time the application was filed, had possession of the claimed invention.
	With respect to the claim 1 4-5,11-14  limitation deriving “live data” , specification describes 0034-0036 document 106 with in data stored 107.  However, the term “live data” is not described in the instant specification. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 4-5,11-14  are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	It is unclear what is meant by deriving “live data”, this limitation from the written description does not clarify in the context of the claims, therefore, claim 1 is indefinite due to being speculative and ambiguous, for compact prosecution, examiner assumed and treated “live data” may be document data from document source(s) in the office action.
	Claim 2-14 depend from claim 1 also rejected in the above analysis, and rejected on that basis.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Holmberg et al., (hereafter Holmberg), US Pub.No. 2013/0124545 filed on Nov,2011 in view of McGloin et al., (hereafter McGloin), US Pub.No. 2012/0005720 published Jan,2012

As to claim 1, Holmberg teaches a system including “ A computer-implemented method for processing structured data, the method comprising (fig 10,0175):
 	“providing a library on a non-transitory storage medium, the library defining a plurality of reference data recipes” (fig 1, 0133 – Holmberg teaches data object oriented library supporting common analysis structure or CAS), each reference data recipe comprising a data process configured to produce quantitative output data by use of one or more reference data components (0135-0137 – Holmberg teaches object oriented schema for example VOC with respect to reference to another object by using UIMA common analysis structure or CAS for example in document model);
 	“deriving live data components from data elements managed by a data source, the deriving comprising” (fig 1, 0036-0037,0057 – Holmberg teaches document database including documents from data sources i.e, document collection database stores documents, prior art of Holmberg supports document database using active information store or AIS corresponds to live data because active information store or AIS is based on schema-flexible data model):
 	“determining attributes of respective data elements of a plurality of data elements managed by the data source” (fig 1, 0059,0089,0097-0098 – Holmberg teaches schema-flexible database data structure that including object types, data instance level 
 	“selecting a reference data recipe from the library in response to a request, the selecting comprising” (fig 5, 0118-0120 – Holmberg teaches defining data schema defines reference data representing from ThingFinder in AIS model):
 	“comparing reference data components of respective reference data recipes to live data components derived from the data elements managed by the one or more data sources-flexible database” (0122-0123, fig 6-7 – Holmberg teaches identifying and matching reference data with the respective matching rules, data sources corresponds to AIS data model supporting data items from data sources, as such AIA  model supports flexible database defining data types)  and
 	“comparing data processes of the respective reference data recipes to the request” (0068-0069 - Holmberg teaches categorizing data with respective to rules particularly generating reference data nodes matched with set of values and/or functions) ;
 	“producing a live data recipe, the producing comprising substituting reference data components of the selected reference data recipe with designated live data components” (0115-0116 - Holmberg teaches defining data schema supporting AIS to represent data in a more flexible particularly defines item types, sub-types, further due 
 	“generating quantitative output data in response to the request, wherein generating the quantitative output data comprises applying a first data process to a measure-merit component of the live data recipe and a dimension component of the live data recipe” (0132-0133 - Holmberg teaches implementing AIA  into the system that generates the required output i.e, implementing and transform for SQL database), “the measurement component comprising a first live data component corresponding to a first data element managed by the data source” (0100-0101 - Holmberg teaches flexible data schema defining data types for example Info Item, Association and like having attributes such as Integer, String, date and like corresponds to measurement ) , “and the dimension component comprising a second live data component corresponding to a second data element managed by the data source” (0100-0101,0110,0122 - Holmberg teaches entities, sub entities in the AIA  model for example entity types such as “organization”, subentities such as “commercial”, ”education”, “date” and like as detailed in 0122 is identical to instant specification 0045-0046,0072) .
	It is however, noted that Holmberg  does not disclose “applying pre-determined categorization rules to the attributes determined for the respective data elements, wherein applying the pre-determined categorization rules to a live data component corresponding to a specified data element comprises categorizing the live data component as one of a measurement component and a dimension component”, although Holmberg teaches categorizer that matches documents to nodes in a hierarchical tree (Holmberg: 0067-0068). On the other hand, McGloin disclosed 
 	It would have been obvious to one of the ordinary skill in the art before the
effective filing date of applicant’s claimed invention to combine categorization of data types and applying privacy categorization data rules of McGloin et al., with processing text document data by a document repository server computer, supporting schema-flexible database of Holmberg et al., because that would have allowed users Holmberg to categorization data types and applying selectively privacy rules associated with the specific data,(McGloin: Abstract, fig 5-6), thus protecting confidential data assets of various organizations. 

As to claim 2, Holmberg  disclosed “wherein comparing the data processes of the respective reference data recipes to the request comprises comparing semantic processing metadata of the request to the respective reference data recipes” (Holmberg  0044, 0098,0122-0123, fig 6-7, 0103, line 1-2, - Holmberg   teaches AIS model supports semantic metadata).

As to claim 3, Holmberg disclosed wherein the semantic processing metadata of the request comprises a key performance indicator (0077-0078, fig 3).

As to claim 4, Holmberg disclosed “wherein producing the live data recipe comprises modifying a data process of the selected reference recipe to operate on the designated live data components” (0044-0045, 0118-0120)

As to claim 5, Holmberg disclosed, “wherein generating the quantitative output data comprises applying the data process of the live data recipe to data elements corresponding to the designated live data components” (0132-0133 - Holmberg teaches implementing AIA  into the system that generates the required output i.e, implementing and transform for SQL database).

As to claim 6,  Holmberg disclosed “wherein determining the attributes of the respective data elements comprises parsing a schema of the data source” (0078,0080).

As to claim 7,  Holmberg disclosed “wherein parsing the schema of the data source comprises parsing data elements stored within the data source into a NoSQL tree structure” (0028,0078, 0080)

As to claim 8,  Holmberg disclosed “wherein parsing the data elements into the NoSQL tree structure comprises selecting a schema for the NoSQL tree structure based on a structure of the data source” (0028,0119-0122, fig 6-7).
As to claim 9, Holmberg disclosed “wherein the pre-determined categorization rules comprise (0067)
a first rule to categorize date data types as dimension components (0067-0068),
“a second rule to categorize alpha-numeric data types as dimension components” (0101-0102),
and a third rule to categorize numeric data types as measure components(0109-0110).

As to claim 10,  McGloin disclosed “further comprising categorizing the live data components by use of the pre-determined categorization rules, the categorizing further comprising inferring relationships among measure components and dimension components based on a structure of the one or more data sources (fig 5-6, 0029-0032).

As to claim 11, Holmberg disclosed “wherein comparing the reference data components of respective reference data recipes to the live data components comprises matching each of the live data components to a semantic layer (0068-0069,0098).

As to claim 12, Holmberg disclosed, “wherein matching each of the live data components to the semantic layer comprises” (0098):
 	“locating an identifying characteristic of the data element corresponding to each live data component” (0098,0103);
 	“locating, within the semantic layer, a phrase matching each identifying characteristic, wherein the identifying characteristic is selected from the group 
metadata of the data element; a sample data set related to the data element (0121-0122, fig 6-7).

As to claim 13, Holmberg disclosed “wherein the semantic layer comprises a plurality of pairings, wherein each pairing comprises a phrase, a phrase mapping, and a confidence factor that indicates a likelihood that a data element is related to the phrase (0123-0125, fig 8), wherein matching each of the live data components to the semantic layer comprises using the confidence factor of the pairing with a phrase that matches the data element of the live data component (0093-0094, 0105).

As to claim 14, Holmberg disclosed “wherein comparing reference data components of a reference data recipes to the live data components comprises using a data map to quantify relationships between the reference data components and data elements of the data source” (0122-0123, fig 6-7, 0132-0133)   .


Conclusion
The prior art made of record
				a.  	US Patent No. 	2013/0124545	
				b.  	US Patent No.	2012/0005720	
			 	

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.





 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2158